DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 11, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 108962955).
In reference to claim 1, Zhang et al. (CN 108962955), hereafter “Zhang,” discloses a method for manufacturing an organic light emitting diode (OLED) display, comprising steps of: forming an auxiliary electrode 2 in Figure 1 on a substrate; forming a planarization layer 3 on the auxiliary electrode, and patterning the planarization layer to form an opening in the planarization layer, Figure 2; forming a transparent conductive layer 4 on the planarization layer, and patterning the transparent conductive layer, such that the transparent conductive layer is located above the opening to shield a side of the opening that is adjacent to a non-display area, wherein the transparent conductive layer does not cover a sidewall of the opening; forming at least one pixel defining layer 5 on the transparent conductive layer, and patterning the pixel defining layer, such that the pixel defining layer is located above the opening to shield the side of the opening that is adjacent to the non-display area, wherein a shielding boundary of the pixel defining layer 
In reference to claim 7, Zhang discloses the step of forming the organic light emitting layer on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers the side of the auxiliary electrode that is adjacent to the display area, comprises: controlling an evaporation angle of an evaporation source used for forming the organic light emitting layer, so as to make the organic light emitting layer be formed to partially cover the side of the auxiliary electrode that is adjacent to the display area, paragraph 69.
In reference to claim 8, Zhang discloses a method for manufacturing an organic light emitting diode (OLED) display, comprising steps of: forming an auxiliary electrode 2 on a substrate; forming a planarization layer 3 on the auxiliary electrode, and patterning the planarization layer to form an opening in the planarization layer; forming a transparent conductive layer 4 on the planarization layer, and patterning the transparent conductive layer, such that the transparent conductive layer is located above the opening to shield a side of the opening that is adjacent to a non-display area; forming at least one pixel defining layer 5 on the transparent conductive layer, and patterning the pixel defining layer, such that the pixel defining layer is located above the opening to shield the side of the opening that is adjacent to the non-display area; forming an organic light emitting layer 6 on the pixel defining layer by evaporation, 
In reference to claim 11, Zhang discloses a shielding boundary of the pixel defining layer exceeds beyond a shielding boundary of the transparent conductive layer, and the shielding boundary is a boundary that is located above the opening to shield the opening, Figure 1.  
In reference to claim 14, Zhang discloses the transparent conductive layer does not cover a sidewall of the opening.
In reference to claim 16, Zhang discloses the step of forming the organic light emitting layer on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers the side of the auxiliary electrode that is adjacent to the display area, comprises: controlling an evaporation angle of an evaporation source used for forming the organic light emitting layer, so as to make the organic light emitting layer be formed to partially cover the side of the auxiliary electrode that is adjacent to the display area, paragraph 69.
In reference to claim 17, Zhang discloses an organic light emitting diode (OLED) display, comprising: a substrate, 1 in Figure 1; an auxiliary electrode 2 disposed on the substrate; a planarization layer 3 disposed on the auxiliary electrode, wherein the planarization layer includes an opening; a transparent conductive layer 4 disposed on the planarization layer and located above the opening to shield a side of the opening that is adjacent to a non-display area; at least one pixel defining layer 5 disposed on the transparent conductive layer and located above the opening to shield the side of the opening that is adjacent to the non-display area; an organic 
In reference to claim 18, Zhang the transparent conductive layer located above the opening to shield the opening includes an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle.
In reference to claim 19, Zhang discloses wherein a shielding boundary of the pixel defining layer exceeds beyond a shielding boundary of the transparent conductive layer, and the shielding boundary is a boundary that is located above the opening to shield the opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (KR 10-2016-0055670) in view of Jung et al. (US 2018/0097047).
In reference to claim 1, Won et al. (KR 10-2016-0055670), hereafter “Won,” discloses a method for manufacturing an organic light emitting diode (OLED) display, comprising steps of: forming an auxiliary electrode, Aux in Figure 15, on a substrate SUB, paragraph 48;

 forming a conductive layer, ANO, on the planarization layer, and patterning the conductive layer, such that the conductive layer is located above the opening to shield a side of the opening that is adjacent to a non-display area, wherein the conductive layer does not cover a sidewall of the opening, paragraph 65; 
forming at least one pixel defining layer, BN, on the transparent conductive layer, and patterning the pixel defining layer such that the pixel defining layer is located above the opening to shield the side of the opening that is adjacent to the non-display area, wherein a shielding boundary of the pixel defining layer exceeds beyond a shielding boundary of the transparent conductive layer, and the shielding boundary is a boundary that is located above the opening to shield the opening, paragraph 59;
forming an organic light emitting layer OLE on the pixel defining layer by evaporation, paragraph 58; and 
forming a cathode electrode CAT on the organic light emitting layer, and the cathode electrode is connected to the auxiliary electrode via the opening, paragraph 54.
Won is silent regarding the conductive layer being a transparent conductive layer and forming the organic light emitting layer by evaporation and does not disclose the cathode electrode partially covers the side of the auxiliary electrode.
Jung et al. (US 2018/0097047), hereafter “Jung,” discloses a method of making a OLED display including teaching forming an organic light emitting layer, 210 in Figure 5G, on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers a side of the auxiliary electrode that is adjacent to a display area, paragraphs 77 and 78.

One would have been motivated to do so in order to deposit the emitting layer by a directional process to facilitate making contact between the cathode and the auxiliary electrode, paragraphs 77 and 78.
Jung further teaches a transparent conductive layer 193, paragraph 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive layer to be a transparent conductive layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). 
Jung further discloses the cathode electrode, 220 in Figure 5G, partially covers the side of the auxiliary electrode 170, paragraph 80. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the cathode electrode to partially cover the side of the auxiliary electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 2, Won discloses wherein the step of patterning the transparent conductive layer, such that the transparent conductive layer is located above the opening to shield the side of the opening that is adjacent to the non- display area, comprises: forming a photoresist layer on the transparent conductive layer, such that a boundary of the photoresist layer located above the opening exceeds beyond a boundary of the transparent conductive layer 
In reference to claim 3, Won does not disclose while the step of etching the transparent conductive layer is performed, the transparent conductive layer located above the opening to shield the opening is formed to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle.
Jung discloses while the step of etching the transparent conductive layer is performed, the transparent conductive layer located above the opening to shield the opening is formed to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle, Figure 2A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for, while the step of etching the transparent conductive layer is performed, the transparent conductive layer located above the opening to shield the opening is formed to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 5, Won discloses the pixel defining layer is made of a photoresist material, paragraph 63.
In reference to claim 7, Jung discloses the step of forming the organic light emitting layer on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers the side of the auxiliary electrode that is adjacent to the display area, comprises: controlling an evaporation angle of an evaporation source used for forming the organic light 
In reference to claim 8, Won discloses a method for manufacturing an organic light emitting diode (OLED) display, comprising steps of: 
forming an auxiliary electrode, Aux in Figure 15, on a substrate SUB, paragraph 48; 
forming a planarization layer OC2 on the auxiliary electrode, and patterning the planarization layer to form an opening in the planarization layer, paragraph 54; 
forming a conductive layer ANO on the planarization layer, and patterning the conductive layer, such that the conductive layer is located above the opening to shield a side of the opening that is adjacent to a non-display area, paragraphs 65; 
forming at least one pixel defining layer BN on the transparent conductive layer, paragraph 59;
forming an organic light emitting layer OLE on the pixel defining layer; and 
forming a cathode electrode CAT on the organic light emitting layer, and the cathode electrode is connected to the auxiliary electrode via the opening, paragraph 54.
Won does not disclose forming the organic light emitting layer on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers a side of the auxiliary electrode that is adjacent to a display area or
forming the cathode electrode on the organic light emitting layer, such that the cathode electrode partially covers the side of the auxiliary electrode that is adjacent to the display area.
Jung discloses a method of making a OLED display including teaching forming an organic light emitting layer, 210 in Figure 5G, on the pixel defining layer by evaporation, such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the organic light emitting layer on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers a side of the auxiliary electrode that is adjacent to a display area. 
One would have been motivated to do so in order to deposit the emitting layer by a directional process to facilitate making contact between the cathode and the auxiliary electrode, paragraphs 77 and 78.
Jung further discloses the cathode electrode, 220 in Figure 5G, partially covers the side of the auxiliary electrode 170, paragraph 80. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the cathode electrode to partially cover the side of the auxiliary electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 9, Won discloses wherein the step of patterning the transparent conductive layer, such that the transparent conductive layer is located above the opening to shield the side of the opening that is adjacent to the non- display area, comprises: forming a photoresist layer on the transparent conductive layer, such that a boundary of the photoresist layer located above the opening exceeds beyond a boundary of the transparent conductive layer located above the opening, Figure 17C; and etching the transparent conductive layer, such that the transparent conductive layer is located above the opening to shield the side of the opening that is adjacent to the non-display area, Figures 17A-17D.

One would have been motivated to do so in order to form and pattern the pixel defining layer and the transparent conductive layer with a single mask, paragraph 59.
In reference to claim 10, Won does not disclose while the step of etching the transparent conductive layer is performed, the transparent conductive layer located above the opening to shield the opening is formed to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle.
Jung discloses while the step of etching the transparent conductive layer is performed, the transparent conductive layer located above the opening to shield the opening is formed to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle, Figure 2A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for, while the step of etching the transparent conductive layer is performed, the transparent conductive layer located above the opening to shield the opening is formed to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle. To do so would have merely been a simple substitution 
In reference to claim 11, Won discloses a shielding boundary of the pixel defining layer, BN in Figure 15, exceeds beyond a shielding boundary of the transparent conductive layer ANO, and the shielding boundary is a boundary that is located above the opening to shield the opening, paragraph 60.
In reference to claim 13, Won discloses the pixel defining layer is made of a photoresist material, paragraph 63.
In reference to claim 14, Won discloses the transparent conductive layer does not cover a sidewall of the opening, Figure 15.
In reference to claim 16, Jung discloses the step of forming the organic light emitting layer on the pixel defining layer by evaporation, such that the organic light emitting layer partially covers the side of the auxiliary electrode that is adjacent to the display area, comprises: controlling an evaporation angle of an evaporation source used for forming the organic light emitting layer, so as to make the organic light emitting layer be formed to partially cover the side of the auxiliary electrode that is adjacent to the display area, paragraphs 77 and 78.
In reference to claim 17, Won discloses an organic light emitting diode (OLED) display, comprising: 
a substrate, SUB,
an auxiliary electrode, Aux in Figure 15, on a substrate SUB, paragraph 48; 
a planarization layer OC2 disposed on the auxiliary electrode, wherein the planarization layer includes an opening AuH, paragraph 54; 

at least one pixel defining layer BN disposed on the transparent conductive layer and located above the opening to shield the side of the opening that is adjacent to the non-display area, paragraph 59;
an organic light emitting layer OLE disposed on the pixel defining layer; and 
a cathode electrode CAT disposed on the organic light emitting layer, wherein the cathode electrode is connected to the auxiliary electrode via the opening, paragraph 54.
Won does not disclose the organic light emitting layer partially covers a side of the auxiliary electrode that is adjacent to a display area or
 the cathode electrode partially covers the side of the auxiliary electrode that is adjacent to the display area.
Jung discloses a method of making a OLED display including teaching forming an organic light emitting layer, 210 in Figure 5G, on the pixel defining layer, such that the organic light emitting layer partially covers a side of the auxiliary electrode that is adjacent to a display area, paragraphs 77 and 78.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the organic light emitting layer on the pixel defining layer such that the organic light emitting layer partially covers a side of the auxiliary electrode that is adjacent to a display area. 
One would have been motivated to do so in order to deposit the emitting layer by a directional process to facilitate making contact between the cathode and the auxiliary electrode, paragraphs 77 and 78.

In reference to claim 18, Won does not disclose the transparent conductive layer located above the opening to shield the opening includes an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle.
Jung discloses the transparent conductive layer located above the opening to shield the opening includes an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle, Figure 2A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the transparent conductive layer located above the opening to shield the opening to include an inclined sidewall, and an angle between the inclined sidewall and a horizontal line is an obtuse angle. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 19, Won discloses a shielding boundary of the pixel defining layer, BN in Figure 15, exceeds beyond a shielding boundary of the transparent conductive layer ANO, and the shielding boundary is a boundary that is located above the opening to shield the opening, paragraph 60.
In reference to claim 20, Won discloses the pixel defining layer is made of a photoresist material, paragraph 63.

Allowable Subject Matter
Claims 4, 6, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 12 would be allowable because the prior art of record fails to teach or fairly suggest the method comprised of forming a first pixel defining layer and a second pixel defining layer on the transparent conductive layer, and patterning the first pixel defining layer and the second pixel defining layer such that the shielding boundary of the second pixel defining layer exceeds beyond a shielding boundary of the first pixel defining layer and the shielding boundary of the first pixel defining layer exceeds beyond the shielding boundary of the transparent conductive layer; in combination with the other recited limitations in the respective base claims.
Claims 6 and 15 would be allowable because the prior art of record fails to teach or fairly suggest the method comprised of the auxiliary electrode being formed from the transparent conductive layer located at a bottom portion of the opening; in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897